Third District Court of Appeal
                                State of Florida

                          Opinion filed December 2, 2020.
          Not final until disposition of timely filed motion for rehearing.

                                ________________

                                No. 3D20-1622
                          Lower Tribunal No. 17-25120
                              ________________


              VME Group International, LLC, etc., et al.,
                                    Petitioners,

                                         vs.

        The Grand Condominium Association, Inc., etc., et al.,
                                   Respondents.



      A Case of Original Jurisdiction – Prohibition.

      Law Offices of Karen J. Haas, and Karen J. Haas, for petitioners.

       Roniel Rodriguez, IV, P.A., and Roniel Rodriguez, IV; Cole, Scott & Kissane,
P.A., and Scott A. Cole, for respondents.


Before EMAS, C.J., and GORDO and BOKOR, JJ.

      PER CURIAM.
       VME Group International, LLC files a petition for writ of prohibition, seeking

review of the trial court’s order denying VME’s motion for disqualification of the

trial judge.

       The petition is based upon documented activity occurring in August of 2018.

The motion to disqualify was filed in September of 2020. Neither the motion nor its

attachments contain any averment or allegation regarding when these facts were

discovered, nor any averment or allegation (save for a conclusory statement) that the

motion was filed in a timely manner. See Fla. R. Jud. Admin. 2.330(e) (providing:

“A motion to disqualify shall be filed within a reasonable time not to exceed 10 days

after discovery of the facts constituting the grounds for the motion . . . ”). See State

v. Oliu, 183 So. 3d 1161, 1163 (Fla. 3d DCA 2016) (stating: “While these allegations

give rise to an objectively reasonable fear of bias or prejudice requiring

disqualification of the trial judge, we are compelled to deny the petition for writ of

prohibition because the motion to disqualify the trial judge was not timely filed.”)

       Although we are compelled to deny the petition, we note that the Florida Rules

of Judicial Administration permit a judge to enter an order of disqualification on her

own initiative. See Fla. R. Jud. Admin. 2.330(i) (providing: “Judge’s Initiative.

Nothing in this rule limits the judge’s authority to enter an order of disqualification

on the judge’s own initiative”); Oliu, 183 So. 3d 1163.

       Petition denied.



                                           2